Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-13 are pending, claims 1 and 7 are independent.
Allowable Subject Matter
3.	Claims 1-13 allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

As explained in the PTAB decision dated July, 28, 2021, the prior art does not teach “the surface panel includes a plurality of pores formed as openings extending through the surface panel from the top surface to the bottom surface in a direction connecting the display section to the windshield”, as recited in claim 1, (see pages 4-5 of the PTAB decision dated July, 28, 2021).

As explained in the PTAB decision dated July, 28, 2021, the prior art does not teach “the surface panel includes a plurality of pores formed as openings extending through the surface panel and across each of the concave sections in a direction connecting the display section to the windshield”, as recited in claim 7, (see page 6 of the PTAB decision dated July, 28, 2021).

5.	Claims 2-6 and 8-13 are dependent on allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Watanabe (US 2008/0212196), relates to a display device for a vehicle, in which (a) a virtual image of an image projected on a projection area of a windshield of the vehicle, onto which area the image displayed on a display source is reflected by a reflecting member and (b) a front view of the vehicle to be seen from an eye point of the vehicle through the windshield are seen in a superimposed manner, and to a supporting method for adjusting a display position thereof.
B.	Masuda (US 2014/0091988), relates to a vehicular display device having a display unit for displaying visible information and a light projection unit for reflecting light containing the visible information displayed on the display unit by a predetermined light reflection member to project the light to a predetermined observation region, and displaying the visible information as a virtual image. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        8/20/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625